Appeal from a judgment of the Supreme Court (Berke, J.), entered November 3, 2004 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted by jury verdict of, among other things, burglary in the first degree, robbery in the first degree and assault in the second degree, and by his guilty plea of escape in the first degree. Petitioner was sentenced to an aggregate prison term of 22Vz to 45 years. The judgments of conviction were affirmed upon appeal (People v Koehl, 262 AD2d 659 [1999], lv denied 94 NY2d 825 [1999]) and a subsequent federal writ of habeas corpus was denied. Petitioner commenced this CPLR article 70 proceeding for a writ of habeas corpus contending that his right to a speedy trial pursuant to the Interstate Agreement on Detainers (see CPL art 580) was violated. Supreme Court dismissed the petition and this appeal ensued.
Habeas corpus relief is not available where, as here, petitioner’s speedy trial claim could have been and, indeed, was raised in a pretrial motion, on his direct appeal and in his federal writ *1238of habeas corpus. Accordingly, he is collaterally estopped from raising the issue here (see People ex rel. Woodard v Artus, 18 AD3d 1048 [2005], lv denied 5 NY3d 709 [2005]; People ex rel. Walsh v Sabourin, 305 AD2d 759 [2003]). We find nothing in this matter that warrants a departure from traditional orderly procedures (see People ex rel. Wright v Miller, 16 AD3d 746 [2005], lv denied 5 NY3d 703 [2005]; People ex rel. Woodard v Senkowski, 305 AD2d 879 [2003], lv denied 100 NY2d 511 [2003]).
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.